HALL, Judge.
Appellant was convicted of crimes occurring between August 15 and September 13, 1984. He was sentenced for these crimes on July 15, 1985, and pursuant to section 27.3455, Florida Statutes (1985), the trial court imposed additional court costs in the amount of $200. Appellant contends that by applying the 1985 statute to his convictions for 1984 crimes, the trial court violated the ex post facto provisions of the United States Constitution and the Florida Constitution. We agree.
Application of section 27.3455, Florida Statutes (1985), requiring imposition of additional costs in the amount of $200 for the commission of a felony and providing that no gain time will accrue until costs are paid, alters a substantive right and cannot be applied retroactively. Bowman v. State, 495 So.2d 868 (Fla. 2d DCA 1986).
We reverse those parts of the judgments in cases # 85-360, # 85-361, and # 85-362 imposing court costs under section 27.3455, Florida Statutes (1985), and again certify the following question to the Florida Supreme Court.
DOES THE APPLICATION OF SECTION 27.3455, FLORIDA STATUTES (1985), TO CRIMES COMMITTED PRIOR TO THE EFFECTIVE DATE OF THE STATUTE VIOLATE THE EX POST FACTO PROVISIONS OF THE CONSTITUTIONS OF THE UNITED STATES AND OF THE STATE OF FLORIDA, OR DOES THE STATUTE MERELY EFFECT A PROCEDURAL CHANGE AS IS PERMITTED UNDER STATE V. JACKSON, 478 SO.2D 1054 (FLA.1985)?
The judgments are affirmed in all other respects.
DANAHY, C.J., and LEHAN, J., concur.